                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF MARYLAND


        CHAMBERS OF                                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                                        (410) 962-7780
                                                                                                  Fax (410) 962-1812


                                                November 20, 2019

 LETTER TO COUNSEL

          RE:      WMR Real Estate Holding, LLC v. Scottsdale Insurance Co.;
                   Civil No. SAG-19-571

 Dear Counsel:

         This Court has reviewed the parties’ recent filings, ECF 28, 29, in response to its October
 4, 2019 Order requesting additional information about WMR’s claim for attorney’s fees. ECF 27.
 As described in the October 4, 2019 Order, Defendant Scottsdale Insurance Co. (“Scottsdale”)
 bears the burden to establish that the total amount in controversy, including a reasonable estimate
 of the fees that Plaintiff WMR Real Estate Holding, LLC (“WMR”) will incur in this litigation,
 exceeds the $75,000 threshold for diversity jurisdiction. See McBurney v. Cuccinelli, 616 F.3d
 393, 408 (4th Cir. 2010); Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir.
 2010).

         WMR’s Complaint provides that it seeks $57,707.50 “plus costs, interest, and reasonable
 attorney fees.” ECF 1-3, Exh. B at 5. Critically, if a complaint does not allege a specific amount
 of damages, the removing defendant must prove by a preponderance of the evidence that the
 amount in controversy exceeds [$75,000].” Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th
 Cir. 2013) (emphasis added); see also Williams v. Bank of N.Y. Mellon, 2013 WL 2422895, at *2
 (D. Md. June 3, 2013) (applying preponderance standard in “hybrid situation” where damages are
 partially specified and partially unspecified); Momin v. Maggiemoo’s Int’l, 205 F.Supp. 2d 506,
 510 (D. Md. 2002) (same). Because the amount of damages WMR seeks to recover totals
 $57,707.50, Scottdale meets its burden if it can establish, by a preponderance of the evidence, that
 a reasonable estimate of WMR’s attorney’s fees exceeds $17,292.50.1

          In response to discovery requests propounded by Scottsdale, WMR provided an agreement
 demonstrating that its counsel is entitled to a contingency fee of one-third of all sums recovered in
 the litigation. ECF 28-1 at 4. If WMR prevails in its claim in its entirety, then, the contingent fee
 owed to its counsel would be $19,235.83. Because Maryland law allows an insured to recover its
 attorney’s fees from the insurer if the insurer breached a duty to defend, WMR would be entitled
 to pursue those fees from Scottsdale, in addition to the $57,707.50 it recovers in damages. See
 Francis v. Allstate Ins. Co., 709 F.3d 362, 368 (4th Cir. 2013); Mesmer v. Md. Auto. Ins. Fund,

 1
   This court notes that removal statutes are strictly construed, with all doubts resolved in favor of remanding the case
 to state court. Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260 (4th Cir. 2005).
WMR Real Estate Holding, LLC v. Scottsdale Ins. Co.
Civil No. SAG-19-571
November 20, 2019
Page 2

725 A.2d 1053, 1064 (Md. 1999) (allowing an insured to recover “expenses and attorney fees in a
separate contract or declaratory judgment action if such action is filed to establish that there exists
a duty to defend.”); Giorgillli v. Goldstein, 2014 WL 794363, at *3 (D. Md. Feb. 26, 2014) (“[I]n
a diversity of citizenship case, federal courts must look to state law to determine the nature and
extent of the right the Plaintiff is seeking to have enforced or protected.”).

         WMR has made inconsistent arguments in support of its position that the total amount in
controversy is below the $75,000 threshold. In its motion, WMR contends that the case is
straightforward and will not involve litigation of complex issues. ECF 17. However, WMR did
not proffer information about the number of hours its attorney had worked to date, or information
about his hourly rate. Id. In its supplemental filing, in contrast, WMR argues that under the terms
of its fee agreement, if it were to recover $57,707.50 from Scottsdale, it would owe 33% to its
counsel, leaving WMR with just $38,471.67. ECF 29 ¶ 3. Although contingency fees are most
often deducted from a plaintiff’s recovery, WMR’s contention ignores that Maryland law expressly
permits WMR to seek reimbursement of its fees from Scottsdale. Indeed, in the parties’ “Joint
Memorandum Regarding Attorneys’ Fees,” WMR appeared to acknowledge that attorney’s fees
are not calculated as part of the damages award itself. See ECF 26 at 3 (“While the parties agree
regarding WMR’s potential entitlement to attorneys’ fees, each party continues to believe in the
merits of their respective positions as to whether WMR will likely spend more than $17,292.50 to
fully litigate this case.”).

         Even so, the contingency fee agreement does not conclusively determine a reasonable
estimate of WMR’s fees. If this Court were to award fees to WMR as the prevailing party, it would
undertake a traditional lodestar analysis to determine the reasonableness of the fee sought. The
existence of the contingency fee agreement, setting the attorney’s expectations at the outset of the
litigation, would be only one of many factors to be considered.2 See Barber v. Kimbrell’s, Inc.¸577
F.2d 216, 226 (4th Cir. 1978) (adopting the twelve factor test described in Johnson v. Ga. Highway
Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)). In considering the lodestar calculation, the
Court notes that according to its records, WMR’s counsel has been licensed to practice law for
more than 30 years. The guidelines in Appendix B of this Court’s Local Rules provide that a
reasonable fee for an attorney licensed more than 20 years is $300 to $475 per hour.3 Assuming a
conservative rate of $350 per hour, counsel would only need to work about 50 hours on the case

2
    The twelve factors are:

           (1) The time and labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill required
               to properly perform the legal services rendered; (4) the attorney’s opportunity costs in pressing the
               instant litigation; (5) the customary fee for like work; (6) the attorney’s expectations at the outset of the
               litigation; (7) the time limitations imposed by the client or circumstances; (8) the amount in controversy
               and the results obtained; (9) the experience, reputation, and ability of the attorney; (10) the undesirability
               of the case with in the legal community in which the suit arose; (11) the nature and length of the
               professional relationship between attorney and client; and (12) attorneys’ fees awards in similar cases.

Johnson, 488 F.2d at 88 n.5.
3
    All of the provisions in Appendix B will be applicable to the extent WMR seeks fees at the conclusion of the case.
WMR Real Estate Holding, LLC v. Scottsdale Ins. Co.
Civil No. SAG-19-571
November 20, 2019
Page 3

to exceed $17,292.50. Given that the case already involves a counterclaim and discovery disputes,
and will require a series of depositions, in addition to the instant briefing and supplemental briefing
on the motion to remand, a reasonable estimate of the hours an attorney will likely spend on the
litigation would exceed 50 hours. Furthermore, even if counsel does not expend more than 50
hours on this case, a court is likely to afford significant weight to the contingency fee arrangement
to determine the appropriate fee.

         Thus, under either the contingency fee agreement or a more traditional lodestar calculation,
it is more likely than not that a reasonable estimate of WMR’s fees exceeds $17,292.50.4
Accordingly, WMR’s Motion to Remand, ECF 17, is DENIED. Despite the informal nature of
this letter, it should be flagged as an opinion and docketed as an Order of the Court.
                                                         Sincerely yours,

                                                                      /s/

                                                         Stephanie A. Gallagher
                                                         United States District Judge




4
 Defendants have met their burden even if the Court applies the “legal certainty” rather than “preponderance of the
evidence” standard.
